DETAILED ACTION
	This is a final Office Action on the merits for application 16/731,450. Receipt of the amendments and arguments filed on 02/07/2022 is acknowledged.
Claims 13, 16, 19-27, 30-32, and 34-36 are pending.
Claims 1-12, 14, 15, 17, 18, 28, 29, and 33 are cancelled.
Claims 13, 16, 19-27, 30-32, and 34-36 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 19-27, 30-32, 34 ad 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moriau et al. (U.S. Patent 6,006,486) in view of Engstrom (U.S. Publication 2007/0006543), and D’Hondt et al. (U.S. Publication 2018/0155934), or in the alternative, in view of Engstrom, Grigat et al. (U.S. Patent 9,598,526), D’Hondt et al., and Strijckers (U.S. Publication 2016/0325558).
Regarding claim 13, Moriau et al. disclose a method for preparing a water resistant wood flooring component comprising:
providing a top veneer (#55) having a top surface and a bottom surface (the top and bottom surface of such a layer #55 as depicted in figure 2), a balance layer 
adhering said bottom surface of said top veneer to a top of said core and adhering a top surface of said balance layer to a bottom of said core to form a wood flooring component (see figure 22, where such layers are laminated to one another through adhesion);
forming a locking profile in an edge of said core of said wood flooring component (figures 12 and 13 depict the locking profiles #9 and #10 are to be cut within the floor panel, where figure 22 depicts the final locking profile construction), said locking profile formed to lockingly engage a second locking profile of a second wood flooring component (see figure 23);
applying a coating (#56 and #57) to the top surface of said top veneer and said bottom surface of said balance layer (col. 9, ll. 10-15 disclose the balance layer is constructed from paper, where such a paper is coated and impregnated within a resin and thus meets such limitations as defined);
applying a sealer (#88) to substantially cover said locking profile (see figure 22).
However, Moriau et al. do not disclose the top veneer comprises of a wood veneer comprising of a coating applied thereto. 
It is highly well known in the art, as evidenced by Engstrom, that laminated wood panels can be constructed using a core laminated to a top veneer, where such a top veneer can comprise of a synthetic layer comprising of a decorative paper impregnated with resin or can comprise of a wood veneer, where such a wood veneer can be coated with oil, wax, or lacquer. Therefore, it would have been obvious to a person of ordinary 
Moriau et al. further do not disclose said sealer is applied to said locking profile at about 0.2 to 5 grams per linear meter. However, it is highly well known in the art, as evidenced by D’Hondt et al., that such a sealer applied to the locking profile of a wood flooring structure should be provided with a specific viscosity and content of wax in order to allow for proper penetration into the interstices of the substrate when it is applied, where such a wax can be between 0.1 and 3% of the total weight of the core material used to construct the wood flooring, which can include MDF or HDF. D’Hondt et al. disclose in paragraph 52 that too high amount of wax is detrimental to moisture resistance. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the locking profile of Moriau et al. such that the sealer applied thereto comprises of 0.2 to 5 grams per linear meter at such locking profile locations since D’Hondt et al. teach that such a wax content is optimizable in order to provide the sealer with specific penetration into the core substrate while also providing specific water resistance to such locking profiles and thus providing such a sealer within such a range as defined would allow for proper penetration and water resistance dependent upon the core material required and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 

  If the Examiner is considered to over broadly interpret the balance layer of Moriau et al. as comprising of a coating on a bottom surface thereof, it is highly well known in the art, as evidenced by Strijckers, that a decorative laminate can comprise of a core with a top decorative layer and a bottom balancing layer, where the balancing layer can be constructed from a paper impregnated with resin or can comprise the same decorative layer as provided for the top surface so as to have a decorative layer on both sides of the core layer with an optional protective layer applied thereto. See paragraphs 89 and 131. Therefore, it would have been obvious to have used the same decorative veneer for both the top and bottom layers of the panel of Moriau et al. with a protective layer coating on the exterior surfaces of such layers, as taught in Strijckers, in order to allow other assemblies to be constructed from such a panel and thus allow for two sides of the panel to be aesthetic.
Moreover, Moriau et al. disclose the sealer can be a lacquer, resin, oil, paraffin, or the like, where both paraffin and lacquer can be considered a wax that is flowable at room temperature and which is to dry/cure in order to provide such water resistance and thus meet such limitations as defined. However, if the Examiner is considered to over broadly interpret such sealers of Moriau et al. as being a wax that is flowable at room temperature, the present application teaches that multiple sealers can be used on the locking profile, where such sealers are commercially used and known sealers in the art, such as that disclosed in Grigat et al. Grigat et al. disclose a sealer for floor coverings which comprises of a fluorinated compound sealer which includes a polyisocyanate In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 16, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious the locking profile is a tongue and groove locking profile (figure 22 of Moriau et al. depicts the locking profiles comprise of tongue and groove features).
Regarding claim 19, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said sealer is applied by spraying (D’Hondt et al. and Grigat et al. disclose that spraying is a common application method for such sealers).
Regarding claim 20, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render 
Regarding claim 21, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said sealer is applied by roll coating (Grigat et al. and D’Hondt et al. disclose that rolling is a common application method for such sealers).
Regarding claim 22, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said sealer is applied by dipping (Grigat et al. and D’Hondt et al. disclose that dipping or immersion is a common application method for such sealers).
Regarding claim 23, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said sealer is applied by padding (Grigat et al. and D’Hondt et al. disclose that padding, such as through spreading, is a common application method for such sealers).
Regarding claim 24, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious the locking profile includes at least one horizontal locking element and at least one vertical locking element (figure 22 of Moriau et al. depicts the locking profile includes both horizontal and vertical locking features to prevent horizontal and vertical movements of the panels with respect to one another).
Regarding claim 25, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said coating is applied to said top surface of said top wood veneer such that 
Regarding claim 27, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said core comprises a high density fiberboard (see col. 13, ll. 29-35 of Moriau et al.).
Regarding claim 30, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious a water-resistant wood flooring component formed by the method of claim 13 (as explained above in the rejection of claim 13, a wood flooring component is constructed by the prior art from such an obvious method).
Regarding claim 31, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said wood flooring component has a thickness of about 5 mm to about 20 mm (see col. 5, ll. 18-22 of Moriau et al.)
Regarding claim 32, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said component is a plank or tile (the wood component of Moriau et al. can be considered a flooring plank).
Regarding claim 36, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render .

Claims 34 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moriau et al. in view of Engstrom, Grigat et al., and D’Hondt et al., or in the alternative, in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers.
Regarding claim 34, Moriau et al in view of Engstrom, Grigat et al., and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said sealer includes at least one fluorinated compound (Grigat et al. teach the sealer can comprise of a fluorinated compound, where it would have been obvious to have used such a sealer within Moriau et al. as explained above).
Regarding claim 26, Moriau et al in view of Engstrom and D’Hondt et al., or in the alternative in view of Engstrom, Grigat et al., D’Hondt et al., and Strijckers, render obvious said at least one fluorinated compound includes a reaction product of a polyisocyanate component and a diol component or a diamine component or a mixture thereof (Grigat et al. teach such a sealer as defined, where such a sealer would be used within Moriau et al. as explained above).

Claims 13, 16, 19-25, 27, 30-32, 34 ad 36 are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (U.S. Publication 2013/0104478) in view of Nelson et al. (CA 2289309), and D’Hondt et al. (U.S. Publication 2018/0155934).
Regarding claim 13, Meersseman et al. disclose a method for preparing a water resistant wood flooring component comprising:
providing a top wood veneer (top layer #7 can comprise of a wood veneer as disclosed in paragraph 57) having a top surface and a bottom surface (the top and bottom surface of such a layer #7 as depicted in figure 16), a balance layer (#12) having a top surface and a bottom surface (the top and bottom surfaces of the layer #12 of figure 16), and a core (#6);
adhering said bottom surface of said top veneer to a top of said core (adhesive layer #48 is used to attach the top veneer #7 to the core) and adhering a top surface of said balance layer to a bottom of said core to form a wood flooring component (see figure 16, where the balance layer #12 is adhered to the core in order to prevent removal therefrom; see also paragraph 94);
forming a locking profile in an edge of said core of said wood flooring component (figure 16 depicts tongue #20 and groove #21 locking profiles on respective sides of the wood component), said locking profile formed to lockingly engage a second locking profile of a second wood flooring component (see figure 15);
applying a sealer (#47) to substantially cover said locking profile (see figure 16), said sealer being a wax which is flowable at room temperature (paragraph 62 discloses the sealer can be a paraffin, wax or fluorinated polymer, where such materials are configured to be flowable at room temperature since it can be applied in liquid or paste form), wherein said sealer is applied in sufficient quantity to flow into voids along an interface between said locking profile and said second locking profile with said locking profile lockingly engaging said second locking profile in 
However, Meersseman et al. do not specifically disclose the top wood veneer or the balance layer comprise of a coating applied thereto. 
It is highly well known in the art, as evidenced by D’Hondt et al., that laminated wood panels can be constructed using a core laminated to a top veneer, where such a top veneer can comprise of a wear resistant layer comprising of a paper layer that is coated with a thermosetting resin and includes aluminumoxide. Such an outermost wear resistant layer is usually known to be transparent in order to allow the wood veneer to be seen in use. Furthermore, the backing layer of such a laminate panel can be formed using a paper layer coated with a thermosetting resin as well. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the top wood veneer of Moriau et al. to comprise of a wood veneer comprising of a wear resistant coating, as taught in D’Hondt et al., in order to further protect the aesthetics of such a panel while it is in use. It would have also been obvious to have constructed the balancing layer of the panel of Meersseman et al. to comprise 
Meersseman et al. further do not disclose said sealer is applied to said locking profile at about 0.2 to 5 grams per linear meter. However, it is highly well known in the art, as evidenced by D’Hondt et al., that such a sealer applied to the locking profile of a wood flooring structure should be provided with a specific viscosity and content of wax in order to allow for proper penetration into the interstices of the substrate when it is applied, where such a wax can be between 0.1 and 3% of the total weight of the core material used to construct the wood flooring, which can include MDF or HDF. D’Hondt et al. disclose in paragraph 52 that too high amount of wax is detrimental to moisture resistance.
Furthermore, in view of the disclosure within the present specification that the sealer can be applied to one edge of the locking profile and then engaged with the locking profile of an adjacent wood flooring component so as to transfer the sealer to the other locking profile, Nelson et al. disclose that it is known in the art to apply excess sealer #350 to one locking profile of one floor board so that a second floor board can then engage the locking profile so as to spread the excess sealer on a second locking profile and so that the excess sealer can fill all voids between the interfaces of the locking profiles and bead out of the connection joint of the panel in order to improve the water resistance of such a floor assembly. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the locking profile of Meersseman et al. such that the sealer applied thereto comprises In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 16, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious the locking profile is a tongue and groove locking profile (figure 16 of Meersseman et al. depicts the locking profiles comprise of tongue and groove locking profiles).
Regarding claim 19, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said sealer is applied by spraying (D’Hondt et al. disclose that spraying is a common application method for such sealers).
Regarding claim 20, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said spraying is conducted by a vacuum seal coater (D’Hondt et al. disclose that vacuum seal coating is a known way of applying such sealers, see paragraph 54).
Regarding claim 21, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said sealer is applied by roll coating (D’Hondt et al. disclose that rolling is a common application method for such sealers).
Regarding claim 22, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said sealer is applied by dipping (D’Hondt et al. disclose that dipping or immersion is a common application method for such sealers).
Regarding claim 23, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said sealer is applied by padding (D’Hondt et al. disclose that padding, such as through spreading, is a common application method for such sealers).
Regarding claim 24, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious the locking profile includes at least one horizontal locking element and at least one vertical locking element (figure 16 of Meersseman et al. depicts the locking profile includes both horizontal and vertical locking features to prevent horizontal and vertical movements of the panels with respect to one another).
Regarding claim 25, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said coating is applied to said top surface of said top wood veneer such that said coating seals wood fibers of all exposed wood of said top surface of said top wood veneer (as taught in D’Hondt et al., such a top wood veneer of Meersseman et al. would be coated on a top surface thereof with a wear resistant layer such that the top exposed wood fibers of the veneer surface would be covered and coated by the coating, where such features would be provided within Meersseman et al. as explained above).
Regarding claim 27, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said core comprises a high-density fiberboard (see paragraph 25 of Meersseman et al.).
Regarding claim 30, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious a water-resistant wood flooring component formed by the method of claim 13 (as explained above in the rejection of claim 13, a wood flooring component is constructed by the prior art from such an obvious method).
Regarding claim 31, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said wood flooring component has a thickness of about 5 mm to about 20 mm (paragraph 5 of Meersseman et al. discloses the common thickness of laminate floor panels, which falls within the range as defined and thus such limitations are considered obvious in view of such known thickness values).
Regarding claim 32, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said component is a plank or tile (the wood component of Meersseman et al. can be considered a flooring plank).
Regarding claim 34, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said sealer includes at least one fluorinated compound (see paragraph 62 of Meersseman et al., where such a wax can comprise of a fluorinated polymer).
Regarding claim 36, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious said wax includes a paraffin wax (see paragraph 62 of Meersseman et al.).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. in view of Nelson et al., D’Hondt et al., and Grigat et al.
Regarding claim 26, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious the claimed invention except for said at least one fluorinated compound includes a reaction product of a polyisocyanate component and a diol component or a diamine component or mixture thereof. However, Grigat et al. teach that sealing materials used for flooring materials can be constructed from such a compound as defined in order to increase the water repellency of such a material. Therefore, it would have been obvious to have constructed the sealer of Meersseman et al. to comprise of aa compound as defined in claim 26, as taught in Grigat et al., in order to increase the water repellency of such a material.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. in view of Nelson et al., D’Hondt et al., and Pervan et al. ‘318 (U.S. Publication 2015/0167318)
Regarding claim 35, Meersseman et al. in view of D’Hondt et al. and Nelson et al. render obvious the claimed invention except for said wax includes a microcrystalline wax. Meersseman et al. disclose a plurality of different materials which can be used for such a sealer wax. Furthermore, Pervan et al. ‘318 teach that such sealing materials can include waxes formed from microcrystalline waxes or paraffin based waxes. Therefore, it would have been obvious to have constructed the sealer of Meersseman et al. to comprise of a microcrystalline wax, as taught in Pervan et al. ‘318, in order to increase the water repellency of such a material and also since it has been held to be In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “Moriau et al. utilizes the impregnation agent as a hardening agent” and “neither Meersseman et al. nor D’Hondt et al. provide a basis to substitute the hardening agent of Moriau et al. with a wax, much less to substitute an impregnated hardening agent with a topically-applied wax coating,” col. 13, ll. 15-20 of Moriau et al. specifically teaches that paraffin wax is a surface densifying agent and impregnation agent that can be used in order the treat such side edges. Though Moriau et al. does not specifically reference moisture resistance, use of a wax to impregnate the side edges of such a floor board would have such an effect. Furthermore, Meersseman et al., Grigat et al., and D’Hondt et al. and define sealing materials which are configured to impregnate the side edges of a floorboard and thus would have been obvious to similarly use within the invention of Moriau et al. to increase the water resistance and strength at such locations. Applicant argues that such topically-applied wax coatings of the secondary references could not be substituted for the impregnated hardening agent of Moriau et al.; however, all of such coatings are to be topically applied/sprayed on the locking profiles and soak into the pores thereof to be impregnated and thus are all similarly applied and impregnated in each reference. Such modifications of Moriau et al. are thus considered proper and are upheld.
Applicant’s Declaration of Travis E. Bjorkman Under 37 C.F.R. 1.132 has also been considered but is unpersuasive. 
Both the Declaration and the Remarks filed on 02/07/2022 argue how the claims have been amended to define that the wax is applied in a sufficient quantity so that it can flow upon two floor boards being interlocked, where beads of wax appear to seep out of the cracks where the locking features engage one another so as cover both locking profiles on both boards. The prior art rejection in view of Moriau et al. does not disclose nor render obvious the step of where the wax is still in fluid state and applied only on a single locking profile, engaging two floor boards with one another such that the locking profiles engage and the wax coats both locking profiles. However, such a method step is not defined nor is such a combination being presently defined in the claimed invention. The claimed invention is instead directed towards “A method of preparing a water-resistant wood flooring component” and not a method of forming an assembly which includes the step of joining two wood flooring components to one another. The steps in the method of claim 13 define providing and forming such a wood flooring component and only defines the step of “applying a sealer” without positively defining the step of allowing such a sealer to dry or cure or even the step of positively joining the first wood flooring component to a second wood flooring component. Furthermore, the claim limitations do not further define what such a second locking profile of the second wood flooring component is to comprise. Such a second locking profile of the second wood flooring component can already comprise of its own wax impregnated within the entire locking profile or can even comprise of an elastic sealing member that can also be positioned on the second locking profile, such as that as 
Furthermore, if Applicant is arguing that the step of applying a sealer in excess to a single locking profile so that it can be transferred to a second locking profile is novel and unobvious in view of the prior art, the Examiner has provided the Nelson et al. reference to show that sealer materials can be provided within a groove of a locking profile of one floorboard so that a second floor board can be inserted within the groove locking profile and transfer the sealer material to the second floor board, where such a method increases the water resistance of such a joint. Therefore, such a step of applying a sealer “in sufficient quantity” is considered known and common in the art and thus would have been obvious to have used within Meersseman et al. as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635